Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  March 16, 2016

The Court of Appeals hereby passes the following order:

A16A0199. BELL 55, LLC et al. v. CITY OF BUFORD.

       The above-styled appeal was docketed in this Court on September 23, 2015.
Pursuant to Rule 23 (a) of the Court of Appeals, the brief and enumeration of errors
of Appellants were to be filed in this Court by October 13, 2015. As of March 4,
2016, the Appellants have filed no brief and enumeration of errors, and no request for
an extension of time in which to file such.
       This appeal is hereby DISMISSED. See Court of Appeals Rules 7, 13 and 23
(a).



                                       Court of Appeals of the State of Georgia
                                                                            03/16/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.